DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of an injectable formulation in the reply filed on Oct 20, 2021 is acknowledged.  The traversal is on the ground(s) that the alleged species share a single inventive concept and no serious burden will be placed on the Examiner.  This is not found persuasive because of the reasons cited in the Sept 1, 2021 Election of species Requirement,
(a) the species have acquired a separate status in the art in view of their different
classification;
(b) the species have acquired a separate status in the art due to their recognized
divergent subject matter;
(c) the species require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search
queries).
The species election has been modified to include searches of orally dosed formulations, as well as the elected species of injectable formulations. The requirement is still deemed proper and is therefore made FINAL.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/070,271, filed on 10/14/2020.
	This application is a CON of 17/070,271, filed 10/14/2020, which claims priority to CHINA 202010071087.7 01/21/2020.
	A WIPO machine translation of the priority Chinese application 202010071087.7, disclosing the treatment of COVID-19 with the remdesivir, accompanies this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 was filed after the mailing date of the Restriction Requirement on Sept 1, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. English language translations of Foreign Patent Documents FP6, FP7 and FP8 were considered in the EAST prior art search.
The information disclosure statement (IDSs) submitted on 8/2/2021 (total of 2) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
An English language translations of Foreign Patent Document FP2 was considered in the EAST prior art search.
Copies of the NPL references from the Aug 2, 2021 IDS were obtained from the parent application, 17/070,271, and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for remdesivir to treat various viral infections, does not reasonably provide enablement for the full scope of the claimed invention, i.e. prevention of any viral infection, e.g., SARS-COV-2 (COVID 19).
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claim 1 is directed to a method of preventing or treating a disease caused by SARS-COV-2 comprising the administration of a pharmaceutical composition of a compound of formula I (as well as salts, isomers, solvates and/or hydrates) in a mammal in need with a therapeutic/prophylactically effective amount of formula I.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 The compound of formula I is known in the art as Remdesivir, aka VEKLURY®, GS-441524, or CAS Registry No. 1809249-37-3.
	Claims 1-10 are not enabled for the full scope of the methods claimed. While the treatment remdesivir to treat various viral infections is enabled for the treatment of a SARS-Cov-2 infection, the prevention of viral infections with remdesivir is not enabled.
	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate with the full scope of these claims.
	Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth factors to consider when assessing if a disclosure would have required undue experimentation. The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	The predictability or unpredictability of the art: The instant claimed invention is highly unpredictable due to relatively new emergence of SARS-Cov-2 as an infectious disease. The art recognizes the ability to treat SARS-Cov-2 with remdesivir, see the Sheahan1 reference below as per the obviousness rejection. However, as pointed out by Sheahan at the time of invention, SARS-Cov-2 infections were at the time of invention, a new infection that was just being investigated around the world, differentiated from previous SARS and MERS types of infections, see page 2 of Sheahan.
	As such, based on the teachings in the art, one skilled in the art would understand the prevention of SARS-Cov-2 infection with remdesivir was highly unpredictable at the time of invention.
	The breadth of the claims: The instant claims are deemed very broad since these claims read on treatment and prevention of SARS-Cov-2 with any pharmaceutical composition administered by any route of administration.
	The amount of direction or guidance presented, and the presence or absence of working examples: It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970). There is minimal discussion in the specification with regard to guidance to prevent SARS-Cov-2 infection/disease, as claimed. 
	The only working example provided by the specification, is page 9, Example 1 (Experimentation of Remdesivir in reduction of viral nucleic acid load of cells infected by SARS-Cov-2 virus), which supports a method of treating aspect of the claimed invention.  The specification does not provide a working example of preventing SARS-Cov-2 in a subject as claimed. Example 1 of the specification provides no evidence to support the full scope of the claimed invention. There is no discussion in the specification that would indicate that prevention of SARS-Cov-2 diseases in a subject are enabled.
	Therefore, in view of the Wands factors as discussed above, the state of the art and lack of amount of direction or guidance presented, Applicants fail to provide information sufficient to practice the claimed invention as claimed, directed to prevention of SARS-Cov-2 diseases with remdesivir administered to mammalian subjects.
	It is suggested that amendment of claims 1-10 to be directed to solely to treatment of subjects with remdesivir would overcome this rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 20190255085A1. 
US Pub 085 is the US and English language equivalent to CN108348526A, cited by the First Office Action of the SIPO People’s Republic of China, dated 9/27/2021.
CN108348526A was cited on the IDS submitted on 8/2/2021.
The claimed invention is directed to both the treatment and prevention aspects of a disease in a mammal, wherein the disease is caused by SARS-Co V-2.
However, this anticipation rejection is based only on the prevention aspect of claims 1-9.  Amendment of claims 1-9 to delete the prevention aspect of the invention will overcome the rejection. 
Claim 1 is directed to the treatment or prevention of a disease caused by SARS-COV-2 by the administration of a pharmaceutical composition of a compound of formula I (as well as salts, isomers, solvates and/or hydrates)in a mammal in need with a therapeutic/prophylactically effective amount of formula I.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The compound of formula I is known in the art as Remdesivir, aka VEKLURY®, GS-441524, or CAS Registry No. 1809249-37-3.
In terms of prior art analysis, the claim is interpreted as being a method of preventing SARS-COV-2 disease comprising administering of therapeutically effective amounts of remdesivir to a mammal subject in need. The pending claims are directed solely to the severe acute respiratory syndrome coronavirus 2 (SARS-COV-2 disease), caused by the 2019 novel Coronavirus (2019-nCov) as defined by the specification on page 2, first full paragraph. 
Regarding claim 1, US Pub 085 discloses a method of treating SARS-COV (notably distinguished from SARS-COV-2 disease) in a human (mammalian subject), see paragraph 316. 
Paragraph 316 discloses the administration of remdesivir as the compound used, therein identified as formula I. 

    PNG
    media_image2.png
    304
    554
    media_image2.png
    Greyscale

See also claim 75 directed solely to a method administering remdesivir to a subject and claims 65-66 directed to treatment of various Coronaviridae infections including SARS.
Regarding claim 1 and the limitation of a pharmaceutical composition comprising remdesivir, claim 63 of US Pub 085 discloses the claimed method of administering remdesivir to a subject further comprising a pharmaceutically acceptable carrier or excipient, i.e., a pharmaceutical composition.
Applicant’s claim 1 is directed to not only to the treatment but also the prevention of SARS-Cov-2 disease in a mammalian/human subject.
Thus, a teaching where remdesivir is administered to a mammalian subject will anticipate the embodiment claim 1 to prevent SARS-Cov-2 disease in said subject, but not the embodiment of claim 1 that treats SARS-Cov-2 disease.
While US Pub 085 does not disclose the specific prevention of SARS-Cov-2 disease as claimed in human/mammalian subject, the property of preventing SARS-Cov-2 infections/disease is inherent to the disclosure of US Pub 085.
US Pub 085 discloses the administration of the same antiviral compound, remdesivir, to the same human/mammalian subject claimed and required by claim 1. All human/mammalian subject are in need for the prevention of SAR-Cov-2 disease. Therefore, the prevention of SARS-Cov-2 disease is inherently present in US Pub 085, whether recognized by the cited art or not.
Regarding claims 2-5 and the limitations of the disease prevented being a SARS-Cov-2 viral infection, a SARS-Cov-2 respiratory infection, the various infections of claim 4 and infectious symptoms of claim 5, claims 2-5 are anticipated, with regard to prevention of these symptoms and infections, as described above in the rejection of claim 1.
Regarding claim 6 and the limitation of the pharmaceutical composition further comprising a pharmaceutically acceptable carrier or excipient, claim 63 of US Pub 085 discloses the claimed method of administering remdesivir to a subject further comprising a pharmaceutically acceptable carrier or excipient
Regarding claim 7 the limitations of various pharmaceutical compositions, such as a spray, a liquid or injectable formulation, an external formulation and a solid formulation, US Pub 085 teaches a spray formulation (see paragraph 413); a liquid injectable formulation (see paragraphs 414-415); external formulations such as creams, gels and pastes (see paragraph 413); and a solid tablet formulation (see paragraph 429).
Regarding claims 8-9 and the treatment of subjects such as primates or humans, teaches the treatment of human (primates) with remdesivir, see paragraph 316.
Accordingly, the claimed invention is anticipated with regard to the prevention aspect.  Amendment of the claims to delete prevention of SAR-Cov-2 disease so they are solely directed to the treatment of SAR-Cov-2 disease would overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0255085 A1 (published Aug. 22, 2019) in view of Sheahan, Preparing for future pandemics, today with broad-spectrum antivirals (Nature Portfolio Microbiology Community webpage) (published Jan 10, 2020).
The Sheahan reference was cited by Applicants on their IDS.
Claim 1 is directed to the treatment or prevention of a disease caused by SARS-COV-2 by the administration of a pharmaceutical composition of a compound of formula I (as well as salts, isomers, solvates and/or hydrates)in a mammal in need with a therapeutic/prophylactically effective amount of formula I.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The compound of formula I is known in the art as Remdesivir, aka VEKLURY®, GS-441524, or CAS Registry No. 1809249-37-3.
Claim 10 is similar to claim 1 in that it is a method of inhibiting the replication or reproduction of SARS-Cov-2 comprising the administration of a pharmaceutical composition of a compound of formula I, aka remdesivir (as well as salts, isomers, solvates and/or hydrates) in a mammal in need with a therapeutic/prophylactically effective amount of formula I.
In terms of the obviousness analysis, the claim is interpreted as being a method of treating a SARS-COV-2 disease comprising administering of therapeutically effective amounts of remdesivir to a mammal subject in need. The pending claims are directed solely to the severe acute respiratory syndrome coronavirus 2 (SARS-COV-2 disease), caused by the 2019 novel Coronavirus (2019-nCov) as defined by the specification on page 2, first full paragraph. 
Regarding claim 1’s treatment of SARS-Cov-2 in a mammalian subject with a remdesivir pharmaceutical composition and claim 10’s method for inhibiting the replication/reproduction of SARS-Cov-2 in mammalian subject, US Pub 085 discloses a method of treating SARS-COV (different from the recently discovered SARS-COV-2 disease) in a human (mammalian subject), see paragraph 316. 
Paragraph 316 discloses the administration of remdesivir as the compound used, therein identified as formula I. 

    PNG
    media_image2.png
    304
    554
    media_image2.png
    Greyscale

See also claims 59 and 75 directed solely to a method administering remdesivir (as various compounds of formula IV, including nucleosides and prodrugs, see paragraph 3 and claim 40) to a human subject in need and claims 65-66 directed to treatment of various Coronaviridae infections including SARS and MERS. 
Regarding claim 1 and the limitation of a pharmaceutical composition comprising remdesivir, claim 63 of US Pub 085 discloses the claimed method of administering remdesivir to a subject further comprising a pharmaceutically acceptable carrier or excipient, i.e., a pharmaceutical composition.
In summary, US ‘085 teaches treatment of Coronaviridae infections, including SARS and MERS, comprising administration of nucleosides and prodrugs thereof, including the claimed compound, remdesivir, as claimed as a pharmaceutical composition.
US ‘085 differs from the instant claims in so far as they do not teach the recently discovered Coronaviridae virus, SARS-CoV-2.  
To address this, Sheahan teaches a new coronavirus [COVID-19] is believed to be the cause of an outbreak of viral pneumonia in Wuhan China with potential spread to Hong Kong, see page 1. Sheahan teaches since the initial case reported on December 12th 2019, there have been at least 44 cases 11 of which are severely ill, see page 1. 
Regarding claims 1 and 10, Sheahan teaches that the drug [remdesivir] is likely to work against currently emerging CoV like MERS and the newly identified virus in Wuhan as well as those of the future, see page 2.
The rationale to support a finding of obviousness is the combination of known prior art elements (use of the anti-viral drug remdesivir to treat the COVID viral outbreak of Dec 2019-Jan 2020 in Wuhan China) according to known methods (US ‘085 teaches treatment of Coronaviridae infections, including SARS and MERS, comprising administration of the claimed compound, remdesivir and pharmaceutical compositions) to predictably arrive at the claimed invention. 
Regarding claims 2-5 and 13 and the limitation of a SARS-Cov-2 disease, aka COVID-19, respiratory disease, pneumonia, with infection like symptoms such as fever/cough/sore throat, Sheahan teaches a new coronavirus [COVID-19] is believed to be the cause of an outbreak of viral pneumonia in Wuhan China with potential spread to Hong Kong, see page 1. Sheahan teaches since the initial case reported on December 12th 2019, there have been at least 44 cases 11 of which are severely ill, see page 1. Notice is taken that this Wuhan viral outbreak has been identified as the COVID-19 outbreak.
Sheahan teaches that the drug [remdesivir] is likely to work against currently emerging CoV like MERS and the newly identified virus in Wuhan as well as those of the future, see page 2.
Regarding claims 6-8, 11 and 12 and the limitations of a pharmaceutically acceptable excipient/carrier, which would entail the formulation of pharmaceutical compositions, claim 63 of US Pub 085 discloses the claimed method of administering remdesivir to a subject further comprising a pharmaceutically acceptable carrier or excipient
Further, US Pub 085 teaches a spray formulation (see paragraph 413); a liquid injectable formulation (see paragraphs 414-415); external formulations such as creams, gels and pastes (see paragraph 413); and a solid tablet formulation (see paragraph 429).
Regarding claims 8, 9 and 14-15, and the limitations of primate and/or human subjects, Sheahan identifies the viral outbreak among the residents of Wuhan China known to be the COVID-19 viral outbreak, see page 1. Sheahan teaches that the drug [remdesivir] is likely to work against currently emerging CoV like MERS and the newly identified virus in Wuhan as well as those of the future, see page 2.
Accordingly, the claimed invention was prima facie obvious in view of the prior art.

Statutory Double Patenting Rejections
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of copending Application No. 17070271 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Examined claims 1-15 are identical to scope of claims 1-15 of the reference application, copending Application No. 17070271. Claims 1-9 are directed to the same method of treating and preventing a SARS-Cov-2 disease in subject comprising administering therapeutically effective amounts of a pharmaceutical composition comprising remdesivir. 
Claims 11-15 are directed to the same method for inhibiting the replication or reproduction of SARS-CoV-2 in a mammal in need, the method comprising administering to the mammal in need a therapeutic and/or prophylactically effective amount of a pharmaceutical composition comprising remdesivir.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 https://microbiologycommunity.nature.com/posts/58125-preparing-for-future-pandemics-today-with-broad-spectrum-antivirals